Citation Nr: 1731804	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-47 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for major depression with generalized anxiety disorder in excess of 50 percent.

2.  Entitlement to an initial rating for lumbar spondylosis, disc herniation, in excess of 10 percent prior to January 24, 2012 and in excess of 20 percent thereafter.  

3.  Entitlement to an initial rating for a right lower radiculopathy in excess of 10 percent.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 to December 2002 and additional duty in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

By rating decision in March 2013, the RO increased the disability ratings for the Veteran's depression and lumbar spine disorder to 50 percent and 20 percent, respectively.  However, as higher ratings are available, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status. 

A Board hearing via videoconference was conducted in April 2017. A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the April 2017 Board hearing, the Veteran alleged that his service-connected disorders had worsened since the most recent VA examination in January 2012.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2016); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).Therefore, prior to adjudication, VA must afford the Veteran VA examinations to assess the current severity of his disorders. 

Additionally the Veteran reported that he has had outpatient treatment for all of the disorders at issue during the appeal period.  All pertinent records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA psychiatric examination to determine the extent of the service-connected depression with generalized anxiety disorder. Access to the Veteran's electronic file must be made available to the examiner. 

All necessary tests and studies, to include psychological testing, should be performed in order to assess the degree of symptomatology attributable to his depression. 

The report of the examination should contain a detailed account of all psychiatric clinical manifestations in a detailed narrative report. The examiner must opine on the Veteran's level of occupational and social impairment in accordance with the schedular criteria.

3. Next, the Veteran should be afforded VA examinations to ascertain the current severity and manifestations of his service-connected lumbar spine disorder, as well as the current severity and manifestations of the neurological manifestations of that disorder on his right lower extremity. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out.

4. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




